DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-21 in the reply filed on 3/30/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 18 calls for making a composition which is preparing a sheet of demineralized bone fibers (DBF) from cortical bone “and/or polymeric fibers” however that claim would suggest that DBF could be made from polymeric fibers which would not be accurate as such the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds".   See, e.g., the following decisions:  In re Hammack, 427 F 2d. 1378, 1382, 166 USPQ 204, 208 (CCPA 1970); In re Venezia 530 F 2d. 956, 958, 189 USPQ 149, 151 (CCPA 1976); In re Goffe, 526 F 2d.  1393, 1397, 188 USPQ 131, 135 (CCPA 1975); In re Watson, 517 F 2d. 465, 477, 186 USPQ 11, 20 (CCPA 1975); In re Knowlton 481 F 2d. 1357, 1366, 178 USPQ 486, 492 (CCPA 1973).  The courts have also indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated  by Guelcher et al (US 2015/0283182).
Guelcher discloses making a composition for the treatment of wounds (para [0176], composites used in wound healing), comprising: demineralized bone (para [0119], bone particles are demineralized) fibers (DBF) (para [0115], bone particles that are fibers) derived from allogeneic or xenogenic cortical bone (para [0109], bone particles are obtained from cortical bone of allogenic origin). Guelcher discloses a making said composition for the treatment of wounds(para [0176], composites used in wound healing), comprising: polymeric (para [0016], a composition of particles and polymer) fibers (para [0202], polysaccharide is dextran and para [0202], dextran may be used as fibers) made from resorbable and/or non-resorbable polymer (para [0024], Polymer components of a composite may degraded or be resorbed). Guelcher further discloses further comprising polymeric (para [0016], a composition of particles and polymer)fibers (para [0202], polysaccharide is dextran and para [0202], dextran may be used as fibers) made from resorbable and/or non-resorbable polymers (para [0024], Polymer components of a composite may degraded or be resorbed). Guelcher discloses a composition of claim 1 as discussed. Guelcher further discloses wherein the non-resorbable polymer is selected from the group consisting of polyurethane (para [0037], diol and an excess of a diisocyanate may be polymerized to produce isocyanate terminated prepolymer that may be combined with a diol to form a polyurethane). Guelcher further discloses wherein the resorbable polymer is selected from the group consisting of polysaccharides (para [0201], carbohydrates are used as porogens in inventive composites. A carbohydrate may be a polysaccharide).
Guelcher further discloses wherein bone particles in a composite used in the present invention may have a variety of shapes including sheets and para [0219], a moldable polymer may be formed into a sheet that is then covered with a layer of particles) demineralized bone (para [0119], bone particles are demineralized) fibers (DBF) (para [0115], bone particles that are fibers) derived from allogeneic or xenogenic cortical bone (para [0109], bone particles are obtained from cortical bone of allogenic origin). 
The reference anticipates the claim subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guelcher (above) and Theracell (US 2015/0093429 A1).
Guelcher discloses making a composition for the treatment of wounds (para [0176], composites used in wound healing), comprising: demineralized bone (para [0119], bone particles are demineralized) fibers (DBF) (para [0115], bone particles that are fibers) derived from allogeneic or xenogenic cortical bone (para [0109], bone particles are obtained from cortical bone of allogenic origin). Guelcher discloses a making said composition for the treatment of wounds(para [0176], composites used in wound healing), comprising: polymeric (para [0016], a composition of particles and polymer) fibers (para [0202], polysaccharide is dextran and para [0202], dextran may be used as fibers) made from resorbable and/or non-resorbable polymer (para [0024], Polymer components of a composite may degraded or be resorbed). Guelcher further discloses further comprising polymeric (para [0016], a composition of particles and polymer) fibers (para [0202], polysaccharide is dextran and para [0202], dextran may be used as fibers) made from resorbable and/or non-resorbable polymers (para [0024], Polymer components of a composite may degraded or be resorbed). Guelcher discloses a composition of claim 1 as discussed. Guelcher further discloses wherein the non-resorbable polymer is selected from the group consisting of polyurethane (para [0037], diol and an excess of a diisocyanate may be polymerized to produce isocyanate terminated prepolymer that may be combined with a diol to form a polyurethane). Guelcher further discloses wherein the resorbable polymer is selected from the group consisting of polysaccharides (para [0201], carbohydrates are used as porogens in inventive composites. A carbohydrate may be a polysaccharide).
Guelcher further discloses wherein bone particles in a composite used in the present invention may have a variety of shapes including sheets and para [0219], a moldable polymer may be formed into a sheet that is then covered with a layer of particles) demineralized bone (para [0119], bone particles are demineralized) fibers (DBF) (para [0115], bone particles that are fibers) derived from allogeneic or xenogenic cortical bone (para [0109], bone particles are obtained from cortical bone of allogenic origin). 
Although Guelcher discloses the use of additional materials (para [0205], composites of the present invention may have one or more components to deliver when implanted, including biomolecules, small molecules, bioactive agents, etc.), Guelcher does not specifically disclose a further comprising oxygen generating materials and/or an oxygen carrier. However, Theracell discloses making a composition for wound healing (para [0003], bone repair composition) that utilizes demineralized bone fibers (para [0003], bone fibers cut from demineralized bone) that includes oxygen generating materials (para [0114], repair composition includes oxygen generating compounds such as peroxides) including calcium peroxide. As both Guelcher and Theracell disclose the use of demineralized bone fibers for use in treatment, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add an oxygen generating compound (notably calcium peroxide)as one of the the additional materials disclosed by Guelcher for the effects disclosed by Theracell.
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657